Title: From Thomas Jefferson to Jean Chas, 7 December 1786
From: Jefferson, Thomas
To: Chas, Jean



Sir
Paris Dec. 7. 1786.

I should with great pleasure have perused your manuscript of the history of the American revolution, but that it comes to me in the moment of my setting out on a journey into the South of France where I am to pass the winter. In the few moments of leisure which my preparations for that journey admitted, I have read some detached parts, and find that it would have been very interesting to me. In one of these, page 60. I have taken the liberty of noting a circumstance which is not true, and to which I beleive M. D’Auberteuil first gave a place in history. In page 75. again I observed it said that Congress removed to Hartford. But this is a misinformation: they never sat there. In general I would observe to you that where there is no other authority for a fact than the history of M. D’Auberteuil, and the Histoire impartielle, it will not be safe to hazard it. These authors have been led into an infinitude of errors, probably by trusting to the English papers, or to the European ones copied from them. It is impossible to resort to a more impure source. I am much pleased to find that you concur in the justice of the principles which produced our revolution, and have only to wish that I could have been able to go through the whole work. I have the honour to be with much respect Sir your most obedient & most humble servant,

Th: Jefferson

